Title: To George Washington from Jonathan Boucher, 15 January 1772
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Prince-George’s [Md.] 15th Janry 1772.

I now take the Liberty of enclosing to You Mr Custis’s Account for the Year & half that He has spent in Maryland. Undoubtedly, it makes a formidable Appearance, and, at first View, may go nigh to Scare You: I cannot, however, believe, that, when You come to descend to Particulars, You will think it very extravagant, unless it be in the Article of Clothes, which He got by your Permission. I should, indeed, except out of this Remark, the Charge of the Man, at whose House We boarded; the highest &

most unreasonable, I ever paid in my Life. I am firmly persuaded I never eat as many Dinners with Him, as He has charged Me pounds; and yet no Deduction could I obtain for two or three Months of the Time, that I was in Virginia, & nearly as much that Mr Custis was. You will believe, that I disputed it as long as I could, but Custom was against Me, & so, what could I do? There are, perhaps, some other Articles, a little in the Annapolitan Stile of charging: All I can say, is, that I have been as careful of his Interest, as my own; & if, after all, his Bill be very extravagant (for I have, of late, been so used to such, that I have almost Forgot what is a reasonable one) You will do Me the Justice to own, it is not From any Profits that have accrued to Me. As Many of these Bills are undischarged, & totally out of my Power to discharge, an Attention to his Credit, as well as my own, obliges Me to remind You, that, unless it should happen to be inconvenient to You, I shou’d be much pleas’d to have it in my Power immediately to pay Them off. For what is properly owing to myself, it will be particularly agreeable to Me to receive a Bill of Excha. on London, as I just about owe as much Money there, as I believe This will amount to. The State of Excha. here seems not to be nearly so determinate & fix’d as it is in Virginia: I enquir’d in Annapolis, last Week, solely for the Purpose of directing You in this Business; & tho’ I met with different Informations, the most general Account was, that They did Business there at 55, which, You will observe, I endeavour’d to attend to, in my Acct, in reducg Virga into Maryland Money, which, yet, after all, may not be right. The Money He yet owes, charged in my Acct, You will see, is about £76; the Rest I wish You to give Me a Bill for, which I reckon will be somewhat more than £50 Sterling. I fear, I am not a very exact Accountant, not having been much used to such Business; You will therefore do well not to rely altogether on my Calculations, without examining them, I trust, however, there are not any very material Errors—I must not forget to let you know, that He just now tells Me He owes a Silversmith an Acct, which, the Man being out of the Way, I could not get in, which He supposes may be 4 or 5£, & some other little scattering small Debts amounting, He fancies, to 30/ or 40/. If not disagreeable to You, I shou’d be glad these Accts cd be return’d, as I also am interested in some of Them. I have some others, not sent, in which Things that He had are charged

to Me, & which has cost Me no little Trouble to separate, & perhaps, after all my Pains, They are not quite exact. If it be necessary, You shou’d have These also, I will send Them. Some I doubt, I have lost; amongst which are L’Argeau’s & Dr Stevenson, if perchance I have not already transmitted Them to You. No Charge is made for his Education; and This not only because I was uneasy to see his Bill already run so very high, but also, because, as I have before intimated to You, my Attention to Him has not been so regular & constant, as that I could conscientiously make a Charge of it. For the coming Year, however, I purpose to charge Him ten, if not twenty Guineas; which lest you should consider as a Finesse, to make Me Amends for my Loss of the last Year, I mentioned to You, that I might at the same Time inform You, Mr Calvert had agreed to give me that Sum for his Son, but which, for the same Reason, I have not yet charged Him. I know full well your Sentiments of my Conduct last Year, & I honour You for Them: It is a Subject I ⟨like⟩ not to think on, still less to speak or write about. Could I have forseen ⟨how⟩ I shou’d live in Annaps, He never shou’d have gone there with Me: nor shou’d He have continued, but that I thought every Day, I shou’d certainly alter Things, & live to myself. The truth is, with many Demerits & Imperfections, I still love the Lad, & I cou’d not find in my Heart to part with Him, without an absolute Necessity. Thank God, it is now over; & tho’, with my Acquaintances & Connexions, I never can be a very diligent Preceptor, yet I doubt not soon to make Amends For all that is past. I have much Pleasure in informing You, that We all of us seem perfectly happy in our new Situation: it is quiet & comfortable, & I fondly hope, healthy. A cruel Something, as Prior says, is, however, still wanting—this House is none of mine: but, as I am now resolving in good Earnest to become frugal, I must comfort Myself with the Hope, that I soon shall be in a Capacity to get o⟨ne⟩ of my own.
Lord Baltimore is certainly dead. All that has hitherto been talk’d about his Will, is mere, random Guess-Work. There are, however, some pretty good Reasons to believe, that the Proprietaryship of this Province, & the most considerable Part of his immense Property in the Funds, are left to the Family of our Friend, Govr Eden. The will, suppos’d to be his last, was in

Naples where He dy’d, Septr 4th, after a Fever of three Days, & not transmitted to England, when the only Lr the Govr has yet recd from his Ldship’s Agent on this Subject, came away. Doubtless, this Event will give Birth to many little Revolutions, of Consequence to Us here. Most People I converse with seem anxious to have it confirm’d, that Mr Eden is Proprietor: Beyond all Question, it is the happiest Thing that can possibly befall the Province.
I enclose You some Proposals for a New Map of the Back parts of America. It was put into my Hands by a Friend from Philada, with a Request that I wou’d transmit it to You. Possibly, You know this L⟨mutilated⟩ Hutchins, & can guess whether He is likely to play Henry with You. I⟨f I⟩ thought there was any Chance of its being well executed, I should like to subscribe. Shou’d it fall in your Way to procure Him any Encouragement you will hand his Paper about; & if You return it to Me, I will take Care to have it properly transmitted to the Author. I beg my most respectful Compts to Mrs Washington, & Miss Custis, & am, Dr Sir, Yr most obedt & very Hble servt

Jonan Boucher

